818



           OFFICE     OF THE   AlTORNEY    GENERAL   OF TEXAS
                                  AUSTIN




iionorable 5. Ooorby Salt& Diractor
bureau of Food and Ilruga
Tioxar Btatr Board sf 8881th
Austin, ‘poxas




above stnt8d   quertrw.



pxwldba,   la gart,




                                            or diatr lbutlon,
                                              8Slan of tlm




                               &sbliab.rurnt, then a separate
                                &all ba rw@imd     for each


           “The ters: ‘manufmdarb’ 88 wed In t&La Arti-
     PIR rhall EieM the procer* of CcnnbLR~        or purl-
     ryinc; brtfalsr OS Pood or drug8 aud gaokaging
     ame   Ear 8814 to thu  c~nsuiaer~ 4ithia    by uhols-
     ralb or iwtail, . . . Any person,       tlrm  ix 5oz-
     poratioa who reprmeat tbemgslver ar rerponolblr
                                                                                            819



Honorable J. Overby Smith,                  pl~zcl 2


           for     tha purity sad tti proper brend.Lng of eny arti-
           cle     of focd or drug, by plaolq  ar bavlng placed
           their     mune or nanma and address upon tha label of
           any food or drug, ahall ba deemoda mamSm3turrr
           and lnaludtid U:thin the iaimtug of this   Article.
           Any pm*on, flha,or aorpoPatlw uho         opts into
           thin State Pram any place not within "k t   aonti-
           rmntal llmita of th8 United States, any artida
           or food or erugp shall be lJepcuatr8 u1thlA tkn
           lTmuab$ cklthft APtrcl%.
                    " . . ..II

          Ye have baen unable to $3~6 my 8uthority wu&ir
the Texas Food and nru$ Lava ar tin  Fedem Fur0 PO& &U8
whorain the OouPta h8Va ooari4wml   &ha question aa to whet&-
er or not lo* is amaalder& a food, o)!whet&or or not it ia
deemedto b8 uf artlala  ulthin tJaapurview oS,~uuh lava.
SlAua lm have no ruthority                  dir*otly    in palat       a   the rubj.ot
under dlrouaaion,             It would k        viotwlly
                                                 uad orrrta&-  mdlaaa
1 J
  #U’Ve
     A0OQO8tFtWtlVe                      p uE~Ot0
                                               8elrgound the
                                                          and              AuUWUll
0aP10u8briaitbfk8 of ‘soad as so radewd by,tlw 00Lsrta,
for the maaniw of 8 word ln tha light of ona lUtutw my
be entll’O4 ditfOI%At f&WA 8W& iAt8rpf&AtiOA  ‘VbA AWNer-
ad    in    V&Or     Of   SAOt&r      St&X&*.     %‘hUCfOEO,      Ve    t’kl-A   t0   tb8
lta tut8athemwalve~ to datol%aiAo t&eir plmpoaa and to 8ttompt
EO 0bt.8~ tharfma~ th8 itwit 0r th6 bgi8htw        88 t0 a8t
they ootsidwod a0 ooartituthg    *food” u&er thew ltatutsc.

          AS to utut the Id$i8l.atwe bed in 2nLad       as oanatltut-
ing    r00d    th0 UA~
                     8tAtUt4b8,  VO fLPd their  eetlAit1oA     wtdw
&tie18 4471, Vernon’s Anwteted     Civil Statutes,      v&l& mado
as iollowsr

                              ~h83t~mit*rid*           ohnil h~hd0         au
           mttel;o*&d              by mm for  food, drink, rlavw~,
           confocticxa4ry          or oondlmeAtg whether dmplo,
           mixed or aoerpoimdad. . . .

Food, aa thus defined,  appeero to iwlude a11 wtiales,  vhetb-
er lntxed, simple, or ocmpound, be8fd.m drugs, that &m deaPCEJ;urd
to be ooruumed IntmuMybyarrr.        ThaiWore, the nmautrotum
of such artbzle, benkdoa drugs,  dosigaed to be inrenully  oon-
sumed by iam, would QCBI vitb3.n Article 4469, supPa, rtquiritq
the aniwal reglatlwicn fecr.
                                                                      820



Honarablo J. Overby 8mlth, m       3



           The purpo8e ef the Leglalaturo in la a a t these
rooti and drag lAv8 Pas to prevent IA&WY to the pub 9 10 health
by th. sale of mi8braAd.d and AdultorAted loodr, arid the pro-
viaioan or the act8 are dIrected to thr purpose of 8ooura
th0 purity  of 811 artiok8  or r00d   ti  drugs as 80 defined
uzdto iniormtha purohaaern ufut th.yare buging.
ed out in the oaae of ?oohe v. btate,    65 Cr. R. 353 ‘!do?t~.
267, the objeot o? f&eao ltatutea   la to amuro to l&e propie
good sad uhola8aaM r00d.

           As poirrt   d out in ths 0188 0r tit   or a  -80    V.
Jachoa, 59 8. Y, T 26) 822, 823, (Can. App. 3 la. ir a rult-
able m.nt to truuaIt the germs 0r Qphold rever and other
dIas8aer.   %St fX%UfAg      0f WSt.2 d008 AOt dSatrOy thOS0
prt801a or typhoid germa aor ere lwh destroyed by-mar& Sil-
       . These Impurltiu oan be destroyed or utormlnated
by dIatillatIm,      for the dIatlllatlon of rater ellml.xmtea all
germ8 a a dgives th elaauraaoe th a t   Ioe rupuf&otured thwsfroll
is free rrom oontamimtigll by dlaoaae worrying gwms. Shua,
ioe my aoatrla impurltlea Iajurlow to health; rush aa those
preaaat in the mater itself or tho.e foreign t. th. rater but
lalIoh Bake their OAtraAo. tharela duo to #cQa iat9         aare-


sent uh8n ioe le so maautaotured.
           The purpoaoa rtm phioh ioe xa uaed are rurilold.
Yet, me oi Its more oomon wee       la to b. plwod    in a drink
or beverage. A us. vhlnh in dufgaod to be oonsurwd b man
mmmlly.       It au1 be argu.d that an. do.8 not aotua It
drink 109, for it 18 A0 1o~g.p fee At 8wh tiu: hwever          ruoh
AZ'gUA.At8 vlrtuAlly aucaqmab    nom       and Ban possibly 1.&l
to ridloulous deductlena,    The ImpOrtant   raet  is that 100
will b. ocmowd    by man in same fomn or anothes and that lee
m8yo0~tAinImpurltIe8    injurloua to thehwlthofthepublla.
fhrt it IS Or pUbu0 GOAQOFA t0 lOtI #iSt w        BIUUrSOtWQr8
of la. elImIAAto a11 0r th. UltpuritiD.that ply be 0aAtAiA.d
tllefrela.

           Tha owatruatiori    laoed upon a regulatory rtatuto
by the da    tmaat &barged Y P th It8 eAfAro.meAt Is a~ impost-
sat aoasl irratian IA oonatrufag its timma. Your lta tema a t
that the Bureau 0r Food aAd Drlq$a ha. treAted Ice A8 rood
ror joy 90rra and tbo rwther iaot that tb. lfr8ot.d Iadwtry
ha8 eocepted that 6onotru6tlm2 8trengtheAa t& ooncrlurion
we hve axprermed.
                                                                 821


Honorablm J. Overby Smith, pago 4



          It la, tharefor8, the opinion of thl8 de   tlUnt
that loo is to be oonaidered a food under Artiole t-
                                                   469, aupra,
and a manufaoturor thereof lr roquimd  to pay the #LOG rag-
ietration fee aa so provided by the proviaionr of the raid
lrtiole.

                                        vary truly your*

                                    AlYOItl8SXORMRHAL
                                                    OF TBXAR




                                            Prod 6. Chandler
                                                   A~rlrtant




BGKrdb